Case 1:20-cr-00239-BMC-RLM Document 179 Filed 10/30/20 Page 1 of 3 PageID #: 1020




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ------------------------------------------------------------x
  UNITED STATES OF AMERICA,
                                                                           ORDER

                              -against-                                    20-CR-0239 (BMC)

  DERRICK AYERS, et al.,

                                                 Defendants.
  -------------------------------------------------------------x

  ROANNE L. MANN, UNITED STATES MAGISTRATE JUDGE:

           This Order is entered, pursuant to Federal Rule of Criminal Procedure 5(f), to confirm the

  Government’s disclosure obligations under Brady v. Maryland, 373 U.S. 83 (1963), and its

  progeny, and to summarize the possible consequences of violating those obligations.

           The government must disclose to the defense all information “favorable to an accused,”

  that is, “material either to guilt or to punishment” and that is known to the Government. Id. at 87.

  This obligation applies regardless of whether the information would itself constitute admissible

  evidence. The Government shall disclose such information to the defense promptly after its

  existence becomes known to the Government so that the defense may make effective use of the

  information in the preparation of its case.

           As part of these obligations, the Government must disclose any information that can be

  used to impeach the trial testimony of a Government witness within the meaning of Giglio v.

  United States, 405 U.S. 150 (1972), and its progeny. Such information must be disclosed

  sufficiently in advance of trial in order for the defendant to make effective use of it at trial or at

  such time as the Court may order.
Case 1:20-cr-00239-BMC-RLM Document 179 Filed 10/30/20 Page 2 of 3 PageID #: 1021




          The foregoing obligations are continuing ones and apply to materials that become known to

  the Government in the future. Additionally, if information is otherwise subject to disclosure, it

  must be disclosed regardless of whether the Government credits it.

         In the event the Government believes that a disclosure under this Order would compromise

  witness safety, victim rights, national security, a sensitive law-enforcement technique, or any other

  substantial government interest, it may apply to the Court for a modification of its obligations,

  which may include in camera review or withholding or subjecting to a protective order all or part

  of the information otherwise subject to disclosure.

         For purposes of this Order, “the Government” includes all current or former federal, state,

  and local prosecutors, law-enforcement officers, and other officers who have participated in the

  prosecution, or investigation that led to the prosecution, of the offense or offenses with which the

  defendant is charged. The Government has an affirmative obligation to seek from such sources

  all information subject to disclosure under this Order.

         Nothing in this Order is intended to limit the Government's responsibility to be alert to,

  and comply with, any additional disclosure obligations that are or may be required by statute,

  rule, or case law.

         If the Government fails to comply with this Order, the Court, in addition to ordering

  production of the information, may:

         (1) specify the terms and conditions of such production;

         (2) grant a continuance;

         (3) impose evidentiary sanctions;

         (4) impose sanctions on any responsible lawyer for the Government;
                                                    2
Case 1:20-cr-00239-BMC-RLM Document 179 Filed 10/30/20 Page 3 of 3 PageID #: 1022




           (5) dismiss charges before trial or vacate a conviction after trial or a guilty plea; or

           (6) enter any other order that is just under the circumstances.

              SO ORDERED.

  Dated:       October 30, 2020
               Brooklyn, New York


                                                     /s/   Roanne L. Mann
                                                   ROANNE L. MANN
                                                   UNITED STATES MAGISTRATE JUDGE




                                                       3
